{¶ 35} I respectfully dissent. I would affirm the decision of the trial court because R.C. 9.481 is a valid exercise of the authority granted to the legislature by Article II, Section 34, of the Ohio Constitution pursuant to City of Rocky River v. State Emp. Rel. Bd.
(1989), 43 Ohio St.3d 1.
 {¶ 36} The plain language of Article II Section 34 of the Ohio Constitution is expansive: "Laws may be passed fixing and regulating the hours of labor, establishing a minimum wage, and providing for the comfort, health, safety and general welfare of all *Page 18 
employees; and no other provision of the constitution shall impair or limit this power." It may be, as the majority concludes, that the phrase "general welfare" is "incapable of specific definition" and "vague and all-encompassing." Nevertheless, these words are those used in the Ohio Constitution, and we must apply them under the guidance of the Supreme Court of Ohio. I find the majority's distinction between this case and other cases arising under Article II Section 34 unpersuasive, and I would affirm the judgment of the trial court. *Page 1